                                            Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA TAVRES,                                    Case No. 19-cv-07655-EMC
                                   8                       Plaintiff,
                                                                                            FINAL PRETRIAL CONFERENCE
                                   9                 v.                                     ORDER
                                  10     BARNES & NOBLE, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                              I.        TRIAL DATE & LENGTH OF TRIAL

                                  15           Currently, the trial remains on calendar with a start date of August 16, 2021.

                                  16           Trial shall last from 8:30 a.m. to 1:30 p.m. on each day, except for Thursdays, which are

                                  17   dark. On all trial days counsel shall be present in the Courtroom at 8:15 a.m. to discuss any

                                  18   matters requiring resolution prior to commencement of trial at 8:30 a.m.

                                  19           The trial shall last for approximately two weeks. Ms. Tavres shall have 20 hours to present

                                  20   her case (including the opening statement, closing argument, and direct and cross-examinations);

                                  21   B&N shall have 13 hours to present its case (including the same).

                                  22                                           II.    WITNESSES

                                  23   A.      Plaintiff

                                  24           Ms. Tavres has identified the following individuals as witnesses she may call in her case-

                                  25   in-chief. See Docket No. 75 (witness list).

                                  26           (1)        Barbara Tavres.

                                  27           (2)        Yaser Soliman.

                                  28           (3)        Sandy Graves.
                                            Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 2 of 15




                                   1           (4)    Shannon Skinner.

                                   2           (5)    Savannah Sauer.

                                   3           (6)    Phil Alexander.

                                   4           (7)    Tracy Vidakovich.

                                   5           (8)    Paul Tavres.

                                   6           (9)    Barbara Duterte.

                                   7           (10)   Kelly Tavres.

                                   8           (11)   Nancy Gerace.

                                   9           (12)   Marsha Rhynes.

                                  10           (13)   Kaitlin Friedman.

                                  11           (14)   Mary Hallford.

                                  12           (15)   Renee Miguel.
Northern District of California
 United States District Court




                                  13           (16)   Eric Lietzow (expert on economic damages).

                                  14           (17)   Stephen Francis (expert on emotional and psychological distress).

                                  15           (18)   Jonah Gelbach (expert for disparate impact theory).

                                  16           (19)   Dr. James Heckmann (expert).

                                  17           Based on the time limits imposed above, as well as the Court’s rulings on the motions in

                                  18   limine below, the Court advises Ms. Tavres to shorten her witness list. A final witness list shall be

                                  19   filed by August 9, 2021.

                                  20   B.      Defendant

                                  21           B&N has identified the following individuals as witnesses it may call in its case-in-chief.

                                  22   See Docket No. 75 (witness list).

                                  23           (1)    Rosanne Avallone.

                                  24           (2)    Tanya Jerry.

                                  25           (3)    Gwen Jones.

                                  26           (4)    Brandy Albright.

                                  27           (5)    Phil Alexander.

                                  28           (6)    Tracy Vidakovich.
                                                                                         2
                                            Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 3 of 15




                                   1           (7)    Barbara Tavres.

                                   2           (8)    Savanna Sauer.

                                   3           (9)    Jonathan Blumenstein (expert on disparate impact theory).

                                   4           (10)   Dr. James Heckman (expert).

                                   5           Based on the time limits imposed above, the Court shall also give B&N an opportunity to

                                   6   shorten its witness list. A final witness list shall be filed by August 9, 2021.

                                   7                                    III.     MOTIONS IN LIMINE

                                   8           Ms. Tavres has not filed any motions in limine; B&N has filed four.

                                   9   A.      Defendant’s Motion in Limine No. 1 (Docket No. 65)

                                  10           B&N’s first motion in limine relates to a declaration from one of Ms. Tavres’s witnesses,

                                  11   Mr. Soliman. See Goldberg Decl., Ex. 1 (Soliman Decl.). The declaration contains information

                                  12   that supports Ms. Tavres’s disparate treatment claim. In its motion in limine, B&N seeks to
Northern District of California
 United States District Court




                                  13   exclude the Soliman declaration. It further seeks to exclude evidence related to Ms. Vidakovich’s

                                  14   alleged comments to Mr. Soliman.

                                  15           1.     Soliman Declaration

                                  16           The Soliman declaration is, as B&N contends, hearsay. That being said, Mr. Soliman will

                                  17   be testifying as one of Ms. Tavres’s trial witnesses; therefore, Ms. Tavres need not rely on the

                                  18   Soliman declaration.

                                  19           Ms. Tavres notes that she might still use the Soliman declaration to refresh Mr. Soliman’s

                                  20   recollection while he is on the stand testifying. However, the declaration would not be so

                                  21   admitted as evidence for the jury to review.1

                                  22           Ms. Tavres also asserts that the Soliman declaration may become admissible under Rule

                                  23   801(d). Under that rule, a prior consistent statement is not hearsay if the declarant testifies and is

                                  24   subject to cross-examination about the prior consistent statement and the prior statement “is

                                  25   offered: (i) to rebut an express or implied charge that the declarant recently fabricated it or acted

                                  26   from a recent improper influence or motive in so testifying; or (ii) to rehabilitate the declarant’s

                                  27
                                       1
                                  28    At the pretrial conference, Ms. Tavres withdrew her argument that the declaration would be
                                       admissible as a recorded recollection under Rule 803(5).
                                                                                       3
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 4 of 15




                                   1   credibility as a witness when attacked on another ground . . . .” Fed. R. Evid. 801(d)(1)(B). It is

                                   2   possible that the declaration could be admitted under Rule 801(d) but the Court reserves ruling as

                                   3   admissibility under the rule will turn on what happens at trial.

                                   4          2.      Evidence Related to Ms. Vidakovich’s Alleged Comments

                                   5          Because Mr. Soliman will be testifying live at trial, his declaration is less consequential.

                                   6   The more important issue is whether the Court should bar Mr. Soliman from testifying at trial

                                   7   about Ms. Vidakovich’s alleged comments. Ms. Vidakovich’s alleged comments are not hearsay

                                   8   because they qualify as statements of a party-opponent. See Fed. R. Evid. 801(d)(2) (noting that

                                   9   the following constitutes the statement of a party-opponent – e.g., the statement is offered against

                                  10   an opposing party and the statement was made by the opposing party’s “agent or employee on a

                                  11   matter within the scope of that relationship and while it existed”). B&N asserts still that Ms.

                                  12   Vidakovich’s statements are not relevant because Ms. Vidakovich was not a decisionmaker with
Northern District of California
 United States District Court




                                  13   respect to Ms. Tavres – i.e., she did not “contribute[] to Plaintiff’s performance reviews or goals,”

                                  14   and she did not have “the authority to discipline [or] terminate her.” Mot. at 2. Ms. Tavres does

                                  15   not dispute that Ms. Vidakovich was not within her “chain of command.” However, she argues

                                  16   that, under a cat’s paw theory, Ms. Vidakovich did not have to be the actual decisionmaker so long

                                  17   as she still exerted influence over the decisionmaking. See Reeves v. Safeway Stores, Inc., 121

                                  18   Cal. App. 4th 95, 115-16 (2004) (noting that the Supreme Court seems to have endorsed the cat’s

                                  19   paw theory and that all but one of the federal circuit courts have adopted it or referred to it

                                  20   approvingly; “[w]e have no doubt that California law will follow the overwhelming weight of

                                  21   federal authority and hold employers responsible where discriminatory or retaliatory actions by

                                  22   supervisory personnel bring about adverse employment actions through the instrumentality or

                                  23   conduit of other corporate actors who may be entirely innocent of discriminatory or retaliatory

                                  24   animus”); DeJung v. Superior Court, 169 Cal. App. 4th 533, 551 (2008) (noting that California

                                  25   courts have adopted the cat’s paw theory).

                                  26          The Court shall wait to see how Mr. Soliman testifies at trial. If he testifies as he did in his

                                  27   declaration, then Ms. Tavres will have established the predicate for relevance because there will be

                                  28   a factual basis for her contention that Ms. Vidakovich exerted influence. Mr. Soliman states in his
                                                                                          4
                                            Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 5 of 15




                                   1   declaration that Ms. Vidakovich put pressure on him to put pressure on Mr. Alexander to fire Ms.

                                   2   Tavres. He also indicates in his declaration that Ms. Vidakovich was in a position to exert

                                   3   influence because, even though District Managers were not within her direct chain command, she

                                   4   still played a role with respect to District Managers (as did he). See, e.g., Soliman Decl. ¶ 9

                                   5   (testifying that sales goals are set by the finance department at the home office, “who would share

                                   6   those goals with Ms. Vidakovich, who would then edit and/or approve those goals before sending

                                   7   the sales goals figures along to DMs, CBDMs and MBDMs”); Soliman Decl. ¶¶ 8-9 (testifying

                                   8   that he partners with District Manager to support them with business development and to liaise

                                   9   between District Managers and corporate headquarters and that his superior is Ms. Vidakovich). If

                                  10   such relevance is established, Rule 403 would not be a bar.

                                  11   B.      Defendant’s Motion in Limine No. 2 (Docket No. 66)

                                  12           In this motion in limine, B&N moves to exclude testimony by three of Ms. Tavres’s
Northern District of California
 United States District Court




                                  13   experts: Mr. Lietzow (economic damages), Dr. Francis (emotional and psychological distress), and

                                  14   Dr. Gelbach (disparate impact theory).

                                  15           1.     Mr. Lietzow (Economic Damages)

                                  16           Mr. Lietzow is Ms. Tavres’s expert on economic damages; he was retained to calculate

                                  17   Ms. Tavres’s lost wages.

                                  18           B&N largely challenges Mr. Lietzow’s qualifications – e.g., (1) “he has no experience

                                  19   calculating damages for employment age discrimination matters” (as opposed to wage-and-hour

                                  20   matters); (2) he “has only acted as a testifying expert for damages calculations for a single plaintiff

                                  21   case on one occasion” (as opposed to a class action); (3) he has “limited experience calculating

                                  22   back and front unpaid wages”; (4) he does not “have any specialized expertise in the bookstore

                                  23   industry or the retail business development space”; (5) he does not have “experience factoring in

                                  24   the impact of the pandemic”; and (6) he did not “consider Plaintiff’s personal health and its impact

                                  25   on her ability to work.” Mot. at 6.

                                  26           Ms. Tavres persuasively argues that the motion to exclude Mr. Lietzow lacks merit. For

                                  27   example, as a general matter, “lack of particularized expertise goes to the weight accorded [an

                                  28   expert’s] testimony, not to the admissibility of [his] opinion as an expert.” United States v.
                                                                                         5
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 6 of 15




                                   1   Garcia, 7 F.3d 885, 889-90 (9th Cir. 1993) (upholding district court’s ruling that expert “was

                                   2   sufficiently qualified to give her opinion of whether there was a substantial likelihood that Jane

                                   3   would suffer emotional trauma from testifying in the courtroom in the presence of the defendant,”

                                   4   even though she admitted in cross-examination that “she was not an expert on the trauma a child

                                   5   would face from testifying in court or testifying on a two-way closed circuit TV”; although “she

                                   6   had no particularized expertise on the subject of child testimony through closed circuit television,

                                   7   she had considerable experience working with the Navajo tribe and with sexually abused children

                                   8   as a children’s mental health specialist”). Compare, e.g., Goodell v. Soledad Unified Sch. Dist.,

                                   9   No. 19-cv-06196-VKD, 2021 U.S. Dist. LEXIS 115426, at *18 (N.D. Cal. June 21, 2021) (stating

                                  10   that “defendants have failed to demonstrate that Dr. Schreibman is qualified to offer reliable

                                  11   opinion testimony regarding PTSD based on her ‘general familiarity’ and awareness of that

                                  12   condition”), with In re MyFord Touch Consumer Litig., No. 13-cv-03072-EMC, 2016 U.S. Dist.
Northern District of California
 United States District Court




                                  13   LEXIS 179487, at *18 (N.D. Cal. Sep. 14, 2016) (finding expert qualified to opine on whether

                                  14   defective car infotainment system was a safety hazard even though he had not worked specifically

                                  15   with automobiles).

                                  16          2.      Dr. Francis (Emotional and Psychological Distress)

                                  17          Dr. Francis is Ms. Tavres’s expert on emotional and psychological distress; as reflected in

                                  18   his expert reports, he is a licensed psychologist. He was retained to do an independent

                                  19   psychological examination of Ms. Tavres. He conducted two examinations, one in May 2020 and

                                  20   then an “update” in March 2021.

                                  21          Similar to above, B&N moves to exclude Dr. Francis’s testimony on the basis of his

                                  22   qualification. For example: (1) The majority of Dr. Francis’s work experience has “focuse[d] on

                                  23   chronic pain and psychology or head injuries”; (2) “[h]e has never qualified as an expert in a civil

                                  24   employment case”; and (3) “he is not a medical doctor qualified to consider the impact of her

                                  25   preexisting conditions and medications.” Mot. at 6-7.

                                  26          As above, Ms. Tavres argues persuasively why Dr. Francis’s testimony should not be

                                  27   excluded. Again, lack of particularized expertise is not dispositive. See, e.g., El Ansari v.

                                  28   Graham, No. 17-CV-3963 (VEC), 2019 U.S. Dist. LEXIS 129997, at *8 (S.D.N.Y. Aug. 2, 2019)
                                                                                         6
                                           Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 7 of 15




                                   1   (rejecting defendant’s argument that expert was not qualified to give an opinion on plaintiff’s

                                   2   mental condition and its cause because he had no training or experience in forensic psychology

                                   3   applicable in the employment context; adding that “no courts in the Second Circuit appears to

                                   4   have drawn [a] distinction [between clinical and forensic psychology] or used it as a basis to

                                   5   exclude a psychologist’s testimony”). Moreover, Dr. Francis does not have to be a medical doctor

                                   6   to opine about causation of her mental (as opposed to physical) condition. See, e.g., Allen v. Am.

                                   7   Cyanamid, No. 11-CV-0055, 2021 U.S. Dist. LEXIS 53183, at *31 (E.D. Wis. Mar. 22, 2021)

                                   8   (holding that defendants’ psychiatrist who opined that “plaintiffs do not have psychological

                                   9   disorders or deficiencies that can be attributed to ingestion of lead during childhood” was

                                  10   admissible; “[a]s a trained clinical psychologist of more than twenty years' experience, she is

                                  11   amply qualified to conduct a psychological examination and to opine on a person's psychological

                                  12   state and the factors affecting it”); Hoyland v. McMenomy, No. 14-cv-2977 (SRN/JSM), 2016 U.S.
Northern District of California
 United States District Court




                                  13   Dist. LEXIS 59938, at *10 (D. Minn. May 5, 2016) (holding that “Dr. Ferrarese is a qualified

                                  14   psychologist who has treated [plaintiff] for years” and that “[h]is opinions about [plaintiff’s]

                                  15   injuries and their cause will assist a jury in deciding issues such as damages”); Rogers v. Detroit

                                  16   Edison Co., 328 F. Supp. 2d 687, 692 (E.D. Mich. 2004) (finding expert “properly qualified to

                                  17   testify as [plaintiff’s] treating psychologist”; adding that expert’s “opinion about the psychological

                                  18   problems Mr. Rogers experienced following the accident and during his course of therapy and

                                  19   about the cause of those problems is reliable”).

                                  20          3.      Dr. Gelbach (Disparate Impact Theory)

                                  21          Finally, Dr. Gelbach is Ms. Tavres’s expert, primarily opining on her disparate impact

                                  22   theory.2

                                  23          B&N challenges both Dr. Gelbach’s qualifications and the reliability of his opinions.3 On

                                  24

                                  25
                                       2
                                         As the Court acknowledged at the hearing, Dr. Gelbach’s testimony could also be relevant to the
                                       disparate treatment claim, but Ms. Tavres cannot rely on disparate impact alone to prove her
                                  26   disparate treatment claim – i.e., she must prove a discriminatory intent for her disparate treatment
                                       claim.
                                  27   3
                                         To the extent B&N suggests that an individual cannot bring a disparate impact claim in an
                                  28   individual suit, as opposed to a class action, the Court does not agree. See Lasso v. Woodmen of
                                       World Life Ins. Co., 741 F.2d 1241, 1245 (10th Cir. 1984) (rejecting “defendant’s argument that a
                                                                                          7
                                            Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 8 of 15




                                   1   qualifications, B&N argues that Dr. Gelbach has not been an economics professor since 2010 and

                                   2   does not have experience in employment law. See Mot. at 7; see also Mot. at 1 (arguing that Dr.

                                   3   Gelbach has “no recent nor relevant expertise in statistical analysis or econometrics”) (emphasis

                                   4   added). Regarding reliability, B&N asserts that Dr. Gelbach improperly made conclusions that

                                   5   there was statistically significant evidence at the 10% level, not the 5% level; it also argues that

                                   6   Dr. Gelbach also improperly used some tests (the Barnard test as well as the Statistical Inference

                                   7   test) that had never been cited in employment cases. See Mot. at 4-5.

                                   8             The qualifications challenge is problematic for reasons similar to those stated above. Dr.

                                   9   Gelbach is qualified to testify. Regarding reliability, Ms. Tavres argues that simply because “.05

                                  10   is ‘generally recognized as the point at which statisticians draw conclusions from statistical data’

                                  11   (see Contreras v. City of Los Angeles, 656 F. 2d 1267, 1273 (9th Cir. 1981), emphasis added) does

                                  12   not mean that .10 [used by Dr. Gelbach] is never permitted or is not also generally recognized by
Northern District of California
 United States District Court




                                  13   statisticians.” Opp’n at 74; see also High-Tech, 2014 U.S. Dist. LEXIS 47181, at *61 (noting that

                                  14   statistical significance at the 1%, 5%, and 10% levels “are the ‘conventional’ levels statisticians

                                  15   typically use”). However, the Court shall not allow Dr. Gelbach to express opinions where the

                                  16   statistical significance is at a higher level such as 41%. See Gelbach Rpt. ¶ 18(e) (discussing the

                                  17

                                  18
                                       disparate impact claim may not be asserted in a private, non-class action”).
                                  19   4
                                           In Contreras, the Ninth Circuit noted:
                                  20
                                                        A .05 level of statistical significance indicates that the demonstrated
                                  21                    relationship between the variables would occur in a random sample
                                                        five times out of one hundred and is generally recognized as the
                                  22                    point at which statisticians draw conclusions from statistical data."
                                                        White v. City of San Diego, 605 F.2d 455, 460 (9th Cir.1979). In
                                  23                    other words, the existence of a .05 level of statistical significance
                                                        means that the disparate results of a pre-employment screening
                                  24                    device would be the product of chance only one time in twenty.
                                                        Nineteen times in twenty the disparate results would be the product
                                  25                    of some discriminatory tendency of the screening device.

                                  26   Contreras, 656 F.2d at 1273 n.3; see also In re High-Tech Employee Antitrust Litig., No. 11-CV-
                                       02509-LHK, 2014 U.S. Dist. LEXIS 47181, at *45-46 n.22 (N.D. Cal. Apr. 4, 2014) (stating that
                                  27   “‘[c]onfidence intervals . . . are statistical estimates of the range within which there can be
                                       reasonable confidence that a correlation or prediction is not the result of chance variability in the
                                  28   sample on which the correlation or prediction was based’” – e.g., “[a] 95% confidence interval
                                       reflects a statistical significance level of 5%”).
                                                                                             8
                                           Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 9 of 15




                                   1   Barnard test). At that level, reliability is highly debatable and far outside the 95% confidence

                                   2   interval typically used by statisticians. At the very least, it is barred under Rule 403.

                                   3          At the pretrial conference, the dispute related to Dr. Gelbach also gave rise to questions

                                   4   about the viability of Ms. Tavres’s disparate impact claim. Ms. Tavres asserted that she had a

                                   5   disparate impact claim based on (1) her termination and (2) the withholding of her commissions.

                                   6   The disparate impact claim based on the termination is highly problematic. Ms. Tavres admitted

                                   7   at the conference that she was not terminated simply because of a facially neutral policy (i.e., a

                                   8   failure to meet sales goals); rather, she was terminated (allegedly) because the relevant

                                   9   decisionmakers made a discretionary decision to terminate her when she failed to meet her sales

                                  10   goals but they did not do the same to the younger Ms. Sauer when she failed to meet her sales

                                  11   goals.5 This is not a disparate impact claim based on a universal application of a neutral rule, but

                                  12   rather a disparate treatment claim based on the discriminatory exercise of discretion in applying a
Northern District of California
 United States District Court




                                  13   neutral rule. Moreover, evidence introduced to establish a disparate impact claim, buried in the

                                  14   context of a disparate treatment claim, will likely engender jury confusion and is thus additionally

                                  15   barred under Rule 403.

                                  16          As for the disparate impact claim based on the withholding of commissions (for failure to

                                  17   meet sales goals), the Court shall not dismiss it at this time as Ms. Tavres here has identified a

                                  18   facially neutral policy that was applied to all. That being said, there are serious questions as to

                                  19   whether there is sufficient evidence to support the claim. At the very least, there seems to be an

                                  20   obvious business justification for basing commissions on sales above a prescribed goal. As the

                                  21   Court indicated at the hearing, it would not be surprising if B&N were to move for judgment as a

                                  22   matter of law if Ms. Tavres fails to rebut B&N’s expected assertion of business justification.

                                  23   Furthermore, it is unclear what the damages are from such disparate impact claim since the result

                                  24   appears not to have been termination but at best loss of commissions the measure of which seems

                                  25   unclear.

                                  26

                                  27   5
                                        At the conference, Ms. Tavres explicitly stated that management made decisions on what to do
                                  28   when an employee failed to meet sales goals on a case-by-case basis. She noted that Ms. Sauer,
                                       who was not age 40 or over, was not terminated after she failed to meet her sales goals.
                                                                                        9
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 10 of 15




                                   1   C.     Defendant’s Motion in Limine No. 3 (Docket No. 67)

                                   2          In the third motion in limine, B&N makes two requests.

                                   3          1.      Elliott Management Corp.

                                   4          The first request concerns a company Elliott Management Corp. (“Elliott”). B&N asks the

                                   5   Court to bar Ms. Tavres from (1) identifying Elliott specifically as the acquiring company and (2)

                                   6   referring to Elliott as a “vulture fund.” See Mot. at 4 (asserting relevance objection as well as Rule

                                   7   403 objection). Ms. Tavres does not object. See Opp’n at 2 n.1. Accordingly, this part of the

                                   8   motion in limine is granted.

                                   9          2.      Mr. Romero

                                  10          The second request made by B&N relates to Mr. Romero, who was previously the Store

                                  11   Manager at the Emeryville store where Ms. Tavres was based. According to Ms. Tavres, Mr.

                                  12   Romero treated her and other employees abusively (in particular, women age 40 and over), and
Northern District of California
 United States District Court




                                  13   she participated in an internal investigation into Mr. Romero’s conduct, after which he was

                                  14   ultimately terminated for misusing gift cards. Ms. Tavres maintains that Mr. Alexander, her direct

                                  15   supervisor, did not promote her and/or terminated her because of her actions taken against Mr.

                                  16   Romero. She asserts that Mr. Romero and Mr. Alexander were close friends, and thus a vindictive

                                  17   motive can be ascribed to Mr. Alexander.

                                  18          In the motion in limine, B&N asks the Court to exclude all evidence related to Mr.

                                  19   Romero’s conduct because his employment with B&N ended in 2016 – “almost two years prior to

                                  20   the alleged discriminatory failure to promote [in September 2018] and over three years before her

                                  21   separation [in September 2019].” Mot. at 3. B&N predicates its motion on relevance as well as

                                  22   Rule 403 grounds (e.g., unfairly prejudicial, undue waste of time, potential confusion for the jury).

                                  23          The Court agrees with B&N. The evidence has minimal probative value, if any. It is

                                  24   difficult to infer retaliatory motive when so much time has passed between the protected conduct

                                  25   in 2016 and the failure to promote in 2018 and termination in 2019. Compare Gordon v. Hughes,

                                  26   No. 2:13-CV-01072-JAD-GWF, 2015 U.S. Dist. LEXIS 45939, at *4-5 (D. Nev. Apr. 8, 2015) (in

                                  27   discussing claim for retaliation, finding gap of three months sufficient to support inference of

                                  28   causation between protected activity and adverse act), with Manatt v. Bank of Am., NA, 339 F.3d
                                                                                        10
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 11 of 15




                                   1   792, 802 (9th Cir. 2003) (finding gap of nine months insufficient). This is especially true given

                                   2   that Mr. Alexander had plenty of time and opportunity to take adverse action against Ms. Tavres

                                   3   before 2018 and 2019 (e.g., by giving a negative performance review). Yet there is no evidence

                                   4   that he did so. Furthermore, the retaliatory motive is predicated on proof that Mr. Romero and Mr.

                                   5   Alexander were close friends. This would require a mini trial within a trial about their

                                   6   relationship, a potentially confusing sideshow. These problems substantially outweigh any

                                   7   minimal probative value of the evidence. Thus, the evidence is barred under Rule 403.

                                   8   D.      Defendant’s Motion in Limine No. 4 (Docket No. 68)

                                   9           In its final motion in limine, B&N asks the Court to bifurcate the case into liability and (if

                                  10   necessary) damages proceedings. B&N also asks the Court to bar Ms. Tavres from introducing

                                  11   any damages-related evidence into the liability portion of the case.

                                  12           The Court shall not bifurcate liability and damages, with one exception – i.e., evidence
Northern District of California
 United States District Court




                                  13   related to B&N’s financial condition shall not be presented to the jury unless the jury determines

                                  14   that punitive damages are warranted. If that occurs, the second phase will be very short. The

                                  15   parties agreed to meet and confer about the evidence to be presented in that phase.

                                  16                                            IV.      EXHIBITS

                                  17           Based on the Court’s rulings above (including but not limited to time limits), and the

                                  18   parties’ representation that a further meet and confer on exhibits would be fruitful, the Court

                                  19   directs the parties to revisit their exhibit lists and meet and confer. Final exhibit lists shall be filed

                                  20   by August 9, 2021. The Court provides some guidance for the parties below.

                                  21   A.      Plaintiff’s Exhibits

                                  22               •   To the extent B&N has raised authentication objections to Ms. Tavres’s exhibits,

                                  23                   these should be worked out by the parties.

                                  24               •   The relevance and Rule 403 objections to Exhibit 5 are overruled. Ms. Tavres’s

                                  25                   performance prior to FY2019 (May 1, 2018-April 30, 2019) is relevant since she

                                  26                   has a claim for failure to promote in September 2018. Moreover, even though her

                                  27                   performance immediately prior to the alleged termination/constructive discharge in

                                  28                   September 2019 may be the most important for her termination/constructive
                                                                                           11
                                        Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 12 of 15




                                   1               discharge claim, that does not mean that her past performance is entirely irrelevant.

                                   2               Ms. Tavres should be able to address how she functioned as a Community Business

                                   3               Development Manager, a position that was introduced in 2014 in recognition of a

                                   4               shift to a more sales-focused job.

                                   5           •   The objection to Exhibit 21 is sustained in light of the Court’s ruling on evidence

                                   6               related to Mr. Romero.

                                   7           •   For Exhibit 29, it appears that Ms. Tavres provided a copy of the wrong document.

                                   8               Based on her representation at the conference as to the correct Exhibit 29, the

                                   9               document (a Facebook posting) appears relevant – i.e., the document is probative of

                                  10               whether she was constructively discharged.

                                  11           •   Regarding Exhibit 30, the letter from Ms. Tavres’s customer appears relevant – i.e.,

                                  12               it is probative of whether she was constructively discharged. However, the parties
Northern District of California
 United States District Court




                                  13               indicated that there may be some utility to meeting and conferring about the

                                  14               document to see if they can reach a stipulation which would obviate the need to

                                  15               rely on this and similar documents.

                                  16           •   The trial subpoena recently issued by Mr. Tavres for Ms. Sauer’s personnel file and

                                  17               wage statements shall not be enforced. Ms. Tavres should have pursued this

                                  18               evidence during discovery if she intended to rely on it at trial.

                                  19   B.   Defendant’s Exhibits

                                  20           •   Performance reviews or documents similar to performance reviews will likely be

                                  21               admissible so long as B&N can lay the foundation for the business records

                                  22               exception. See Fed. R. Evid. 803(6) (hearsay exception for “records of a regularly

                                  23               conducted activity”).

                                  24           •   Regarding Exhibit 207, the police report appears relevant (i.e., to corroborate Mr.

                                  25               Alexander’s testimony that his computer was stolen, which presumably would

                                  26               account for the unavailability of documents that he would otherwise have in his

                                  27               possession, custody or control). The document also meets the hearsay exception

                                  28               for public records. See Fed. R. Evid. 803(8).
                                                                                        12
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 13 of 15




                                   1              •   Hearsay objections that present closer calls relate to the emails exchanged between

                                   2                  Ms. Tavres and her supervisors. Any email authored by Ms. Tavres is not hearsay

                                   3                  because it is the statement of a party-opponent. See Fed. R. Evid. 801(d)(2).

                                   4                  However, emails authored by B&N supervisors may or may not be hearsay,

                                   5                  depending on whether they are being offered for the truth of the matter asserted in

                                   6                  the emails or whether they fall under the business records exception. Moreover, if

                                   7                  there is an exchange of emails, the admissibility of Ms. Tavres’s email may require

                                   8                  admission of earlier emails to provide complete context. The parties shall meet and

                                   9                  confer to resolve evidentiary disputes based on the Court’s guidance.

                                  10              •   The report of B&N’s expert (Jonathan Blumenstein) and his CV are hearsay, See

                                  11                  Exs. 209-10, but that does not preclude the expert from testifying about his

                                  12                  opinions on the stand.
Northern District of California
 United States District Court




                                  13                           V.       USE OF DISCOVERY RESPONSES

                                  14          In Appendix 3 of the parties’ joint pretrial conference statement, they have identified the

                                  15   discovery responses on which they intend to rely at trial. Ms. Tavres has objected to one

                                  16   deposition excerpt (from her own deposition). See Jt. PTC St., App. 3, Ex. 4 (Tavres Depo. at

                                  17   268). The excerpt is provided below.

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                       13
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 14 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20          As indicated by the above, Ms. Tavres has objected that one of the questions calls for her

                                  21   to speculate and/or lacks foundation. Although it is a fair point that Ms. Tavres cannot read into

                                  22   what was in B&N’s mind, the evidence is admissible. Ms. Tavres can testify as to her knowledge

                                  23   or understanding of the situation as it relates to her state of mind.

                                  24                                   VI.       JURY INSTRUCTIONS

                                  25          The Court will address the jury instructions in a separate order. The Court intends to file

                                  26   proposed jury instructions and give the parties an opportunity to raise objections.

                                  27                                  VII.       JURY VERDICT FORM

                                  28          Similar to above, the Court will address the verdict form in a separate order and will give
                                                                                          14
                                         Case 3:19-cv-07655-EMC Document 85 Filed 07/26/21 Page 15 of 15




                                   1   the parties an opportunity to raise objections. The Court is not inclined to give a detailed special

                                   2   verdict form.

                                   3                                    VIII.      JURY VOIR DIRE

                                   4          The jury office shall issue a general questionnaire to potential jurors prior to trial. The

                                   5   parties shall have an opportunity to review the responses prior to jury selection. To the extent the

                                   6   parties wish to ask additional questions (the parties have jointly submitted proposed voir dire

                                   7   questions), they will be given an opportunity to conduct an in-person voir dire on the day of jury

                                   8   selection. The Court will lead initial in-court voir dire and then allow each party 30-40 minutes of

                                   9   attorney led voir dire.

                                  10          The Court will abide by social distancing measures and is likely to require that all

                                  11   participants be masked. Witnesses will be provided with a transparent mask.

                                  12          The Court intends to seat eight (8) jurors. The Court will allow remote witness testimony
Northern District of California
 United States District Court




                                  13   where warranted. The parties are to coordinate with the Courtroom Deputy Clerk and the Court’s

                                  14   IT Department and shall agree on the process for document-handling via remote testimony (e.g.,

                                  15   witness binder sent in advance, Box.com document repository, etc.).

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: July 26, 2021

                                  20

                                  21                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        15
